Citation Nr: 1000955	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  07-08 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II, claimed as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1973 to April 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma which denied the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran was initially diagnosed with having diabetes 
mellitus, type II, in March 2000. 

2.  The Veteran did not serve in Vietnam.  

3.  The evidence of record does not support a finding that 
the Veteran was exposed to herbicides during his military 
service, or that diabetes mellitus was present in service or 
within one year thereafter.


CONCLUSION OF LAW

Entitlement to service connection for diabetes mellitus, type 
II, to include as due to herbicide exposure, is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 
(West 2002); 38 U.S.C.A. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II, which he claims to have incurred 
as a result of in-service exposure to herbicides.  


In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  

The Veteran was informed of the evidentiary requirements for 
service connection in a letter dated June 2006.  The VCAA 
letter indicated that in order for service connection to be 
granted there must be evidence of an injury in military 
service or a disease that began in or was made worse during 
military service, or that there was an event in service that 
caused an injury or disease; a current physical or mental 
disability shown by medical evidence; and a relationship 
between the disability and an injury, disease, or event in 
military service.  The Board observes that the June 2006 
letter also informed the Veteran of what the evidence must 
show to establish service connection for herbicide exposure.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the June 2006 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as all records 
held by Federal agencies to include service treatment records 
or other military records, and medical records from VA 
hospitals.  With respect to private treatment records, the 
letter informed the Veteran that VA would request such 
records, if the Veteran completed and returned the attached 
VA Form 21-4142, Authorization and Consent to Release 
Information.  The letter also notified the Veteran that he 
would be afforded a VA examination if necessary to make a 
decision on his claim.

The June 2006 VCAA letter emphasized:  "If the evidence is 
not in your possession, you must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original].

The VCAA letter specifically requested:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision formerly contained in 38 C.F.R. § 3.159(b) in 
that it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided with Dingess notice in the June 2006 
VCAA letter, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going medical treatment 
records, recent Social Security determinations, and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the June 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates:  when a claim was received and 
when the evidence "shows a level of disability that supports 
a certain rating under the rating schedule."  The Veteran 
was also advised in the letter as to examples of evidence 
that would be pertinent to an effective date determination, 
such as information about continuous treatment or when 
treatment began, service medical records the Veteran may not 
have submitted, and reports of treatment while attending 
training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran].




Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim and there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's statements, service treatment records, private 
treatment records, and a VA treatment summary.  

The Veteran was not afforded a VA examination to address his 
diabetes mellitus claim.  The Board is aware of the case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, a medical examination as to the Veteran's service 
connection claim is unnecessary in this case, because there 
is no objective and competent evidence of an in-service 
disease or injury pertaining to the Veteran's claimed 
diabetes mellitus.  Under such circumstances, an examination 
is not required.  

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus.  Significantly, in this case 
the evidence does not support a finding that the Veteran was 
diagnosed with or treated for diabetes mellitus in service or 
that he was exposed to herbicides during his military 
service.  
In short, the Board has carefully considered the provisions 
of the VCAA, in light of the record on appeal and, for the 
reasons expressed above, finds that the development of this 
issue has been consistent with said provisions.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative and he declined the option to testify at a 
personal hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision on the 
merits.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including diabetes 
mellitus, when such is manifested to a compensable degree 
within the initial post-service year.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 U.S.C.A. § 1116(f) 
(West 2002), 38 C.F.R. § 3.307(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include Type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. 
§ 3.309(e) (2009).

Combee considerations

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  
See Combee v. Brown, 24 F.3d 1039, 1043-44 (Fed.Cir. 1994).  

Analysis

The Veteran is seeking service connection for diabetes 
mellitus, type II.  He essentially contends that this 
disability is related to herbicide exposure in military 
service.

As detailed above, in order for service connection to be 
granted, three elements must be satisfied:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, it is 
undisputed that the Veteran has been diagnosed with type II 
diabetes mellitus.  See, e.g., a private medical treatment 
record dated in May 2003.  Hickson element (1) is therefore 
satisfied.

Turning to element (2), in-service incurrence of disease or 
injury, the Board will separately address disease and injury.

Concerning disease, there is no medical or other evidence of 
diabetes mellitus in service or within the one year 
presumptive period after service found in 38 C.F.R. 
§ 3.309(a).  

The Veteran's service treatment records are entirely silent 
as to any complaint, treatment, or diagnosis of diabetes 
mellitus.  In particular, the separation examination dated 
April 1976 is pertinently absent any notation related to 
diabetes mellitus and urinalysis performed at the time was 
negative for abnormal findings.  

Moreover, competent medical evidence of record indicates that 
the Veteran was initially diagnosed with diabetes mellitus in 
March 2000.  See private treatment records dated March 2000 
and March 2001.  This is long after the end of the one year 
presumptive period.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  
Accordingly, Hickson element (2) is not satisfied as to 
disease.

With respect to in-service injury, the Veteran contends that 
he was exposed to Agent Orange while cleaning aircraft during 
his military service.  See the Veteran's statement dated May 
2006.  The Veteran has also recently asserted that he flew 
aboard training missions the destinations of which 
"possibly" included Vietnam.  See the Veteran's VA Form 9 
dated February 2007.

Taking the second contention first, the Veteran's Form DD-214 
indicates that he had no foreign service.  Moreover, the 
Veteran himself has offered no evidence to  corroborate his 
vague statement that he "possibly" was in Vietnam.  The 
Board finds the Veteran's vague statement to be utterly 
unbelievable.  Accordingly, there is no evidence that the 
Veteran set foot in the Republic of Vietnam.  Exposure to 
herbicides cannot be presumed.  
The Veteran has also indicated that as part of his military 
duties, he cleaned up spills in the cargo bays of transport 
planes.  The Board has no reason to disbelieve the Veteran's 
statement; such would be consistent with his MOS, aircraft 
maintenance specialist.  Crucially, however, the Veteran has 
offered no explanation for his assumption that spills he was 
cleaning were in fact Agent Orange or any other herbicide.  
Rather, it appears that the Veteran's contentions with 
respect to purported exposure to herbicides during his 
military duties amount to rank speculation on his part.  
Neither the Veteran nor his representative has specifically 
identified any evidence which would indicate herbicide 
exposure.  Crucially, there is not a scintilla of competent 
and probative evidence that the Veteran was so exposed.  
Based on this record, the Board finds that Agent Orange 
exposure has not been shown.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim, but he 
has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  The Court has held that 
"[t]he duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

For the reasons stated above, the Board finds that element 
(2) is not satisfied, and the claim fails on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

With respect to element (3), medical nexus, diabetes mellitus 
is presumed to be service connected when a veteran has had 
Agent Orange exposure.  See 38 C.F.R. 
§ 3.309(e) (2008).  However, as discussed above, in this case 
there is no Agent Orange exposure; thus, there is no presumed 
medical nexus.  
With respect to Combee considerations, in the absence of an 
in-service incurrence of disease or injury, it follows that 
Hickson element (3), medical nexus, is necessarily lacking as 
well.  In fact, the record is pertinently absent any 
competent evidence of medical nexus between the Veteran's 
currently diagnosed diabetes mellitus and his military 
service.  

To the extent that the Veteran, or his representative, 
contends that a medical relationship exists between the 
Veteran's current diabetes mellitus and his military service, 
their opinions are entitled to no weight of probative value.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495-95 (1992); 
see also 38 C.F.R. § 3.159(a)(1) (2009) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statement 
offered in support of the Veteran's claim is not competent 
medical evidence and does not serve to establish a medical 
nexus.  

Accordingly, Hickson element (3) is also not satisfied.

For the reasons and bases expressed above, the Board has 
concluded that a preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
diabetes mellitus, to include as due to herbicide exposure.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


